Exhibit 10.31

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT is entered into as of December 22, 2009,
by and between Heritage Bankshares, Inc., a Virginia corporation (hereinafter
referred to as “Bankshares”), Heritage Bank, a Virginia corporation, and Michael
S. Ives (the “Executive”).

RECITALS

Bankshares, Bank and Executive previously entered into an Employment Agreement
as of February 7, 2005 (“Employment Agreement”), which has been amended
subsequently; and

Bankshares, Bank and Executive desire to amend the Employment Agreement as
further provided herein.

NOW, THEREFORE, in consideration of the mutual promises of the parties hereto
and for other good and valuable consideration, the receipt and adequacy whereof
each party hereby acknowledges, Bankshares, Bank and Executive hereby agree that
effective January 1, 2009, the Employment Agreement is hereby amended to read as
follows:

 

1. A new paragraph is added to the end of Section 1(d) of the Employment
Agreement, Change of Control, to read as follows:

Notwithstanding the foregoing, a Change in Control shall be deemed to occur
under the Employment Agreement only to the extent any triggering business
transaction constitutes a change in the ownership or effective control of
Bankshares, or in the ownership of a substantial portion of the assets of
Bankshares, as determined under Code Section 409A and Treasury Regulations
issued thereunder from time to time.



--------------------------------------------------------------------------------

2. A new sentence is added to the end of Section 5 to read as follows:

The annual incentive bonus, if any, shall be paid to the Executive in a single
lump sum no later than March 15th of the calendar year following the applicable
performance year.

 

3. A new sentence shall be added to the end of Section 9(b) to read as follows:

Such additional compensation and accrued and unused leave payments shall be paid
in a single lump sum within 30 days from Executive’s date of death.

 

4. A new Section 22 is added to read as follows:

22. INTERNAL REVENUE CODE SECTION 409A/CONTINUATION OF BENEFITS/REIMBURSEMENTS

This Agreement is intended to and shall comply with Internal Revenue Code
Section 409A. All references to a termination of employment and separation from
service shall mean and be administered to comply with the definition of
“separation from service” in Code Section 409A.

All reimbursements provided under this Agreement shall comply with Code
Section 409A and shall be subject to the following requirements:

 

  (a) The amount of expenses eligible for reimbursement, during the Executive’s
taxable year may not affect the expenses eligible for reimbursement to be
provided in another taxable year, and

 

  (b) The reimbursement of an eligible expense must be made by December 31
following the taxable year in which the expense was incurred.

The right to reimbursement is not subject to liquidation or exchange for another
benefit.

To the extent that any amount payable under this Agreement constitutes “deferred
compensation” under Code Section 409A (and is not otherwise excepted from Code
Section 409A coverage by virtue of being considered “separation pay” or a “short
term deferral” or otherwise) and is payable to Executive, based upon a
separation from service (other than death or “disability” as defined under Code
Section 409A), such amount shall not be paid until the first day following the
six-month anniversary of Executive’s separation from service.

Any right to a series of installment payments shall be treated as a right to a
series of separate payments for purposes of Code Section 409A.

Payment of any unused vacation or sick leave, unless expressly provided
otherwise herein shall be made in a single lump sum within 30 days of separation
from service.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first above written.

 

    EXECUTIVE Date: December 22, 2009    

/s/ Michael S. Ives

    Michael S. Ives     HERITAGE BANKSHARES, INC. Date: December 22, 2009    
By:  

/s/ Peter M. Meredith, Jr.

      Chairman of the Board     HERITAGE BANK Date: December 22, 2009     By:  

/s/ Peter M. Meredith, Jr.

      Chairman of the Board

 

3